                    2:14-cr-20035-MMM-DGB # 98           Page 1 of 28
                                                                                             E-FILED
                                                               Wednesday, 20 May, 2020 05:02:54 PM
                                                                      Clerk, U.S. District Court, ILCD

                    IN THE UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF ILLINOIS
                              URBANA DIVISION

UNITED STATES OF AMERICA,                 )
                                          )
                            Plaintiff,    )
                                          )
       vs.                                )      Case No. 14-CR-20035
                                          )
DAVID LEE GARCIA JR.,                     )
                                          )
                            Defendant.    )

             THE UNITED STATES OF AMERICA’S RESPONSE TO THE
              DEFENDANT’S MOTION FOR SENTENCE REDUCTION

       NOW COMES the United States of America, by John C. Milhiser, United States

Attorney for the Central District of Illinois, and Eugene L. Miller, Assistant United

States Attorney, and hereby requests that this Court deny the defendant’s motion to

reduce his sentence because (1) neither the fear of contracting a disease nor alleged, but

unverified, asthma are “extraordinary and compelling reasons” warranting a reduction

in sentence under Title 18, United States Code, Section 3582(c)(1)(A)(i) as defined by

Section 1B1.13 of the United States Sentencing Guidelines; and (3) the defendant’s

release would present a danger to the community under Title 18, United States Code,

Section 3142(g), the Section 3553(a) factors do not warrant a sentence reduction, and the

federal Bureau of Prisons has addressed and will continue to address the defendant’s

concerns.
                     2:14-cr-20035-MMM-DGB # 98          Page 2 of 28




                              FACTUAL BACKGROUND

I.     The Defendant’s Background.

       The defendant, David Lee Garcia Jr., is currently serving a sentence of 194

months in the federal Bureau of Prisons for his participation in a large-scale drug

trafficking conspiracy. According to the BOP website, Garcia’s projected release date is

July 15, 2028.

       From at least 2012 through June 19, 2014, a drug conspiracy involving Garcia,

Valeriano (“Billy”) Zarate, Eulalio Martinez, and others arranged for large quantities of

cocaine (typically, 50 kilograms) to be driven in semi-tractor trailers from the Gulf

Cartel in the Mission, Texas area to locations in Vermilion County, Illinois, Indianapolis,

Indiana, and elsewhere. Garcia owned a trucking company in Texas and its semi-

tractors were used to transport approximately 50 kilograms of cocaine at a time to Billy

Zarate and Eulalio Martinez for approximately two years. Garcia later recruited one of

his trucking employees, Oscar Martinez, to drive along with Garcia in a semi-tractor

trailer transporting 50 kilograms of cocaine from Texas to Oakwood, Illinois on three

occasions, and on each occasion, they returned to Texas with approximately $1 million.

       In June of 2014, DEA agents seized 49 kilograms of cocaine from a tractor-trailer

Garcia and Oscar Martinez were driving from Mission, Texas to Oakwood, Illinois to

deliver to Zarate and Eulalio Martinez. A federal grand jury indicted Garcia, Oscar




                                             2
                       2:14-cr-20035-MMM-DGB # 98             Page 3 of 28




Martinez,1 Eulalio Martinez, and later, Billy Zarate, with conspiracy to possess more

than five kilograms of cocaine with the intent to distribute it.

        Based on the amount of cocaine attributable to Garcia (approximately 5,349

kilograms of cocaine he transported) and his two prior felony drug convictions, he

potentially faced a mandatory life sentence. Attorney General Eric Holder’s “Smart on

Crime” guidelines, however, resulted in the filing of only one of Garcia’s prior

convictions under Section 851. Prior to sentencing, Garcia asked to be released from

custody on conditions of bond. (R.81) The Court denied Garcia’s motion to be released

on bond. (D.E. 10/26/15) On November 9, 2015, the Court sentenced Garcia to serve

194 months of imprisonment in the federal Bureau of Prisons. (R.90) According to the

BOP website, the BOP has assigned the defendant to serve his sentence at the United

States Penitentiary in Atlanta, Georgia.

       According to the defendant’s filing, on April 5, 2020, the defendant asked the

warden at Atlanta USP to support his request that his sentence be reduced to time

served due to the COVID-19 national pandemic. On April 24, 2020, the defendant filed a

motion with this Court requesting a sentence reduction pursuant to 18 U.S.C.



       1
          The Federal Public Defender’s Office represented co-defendant Oscar Martinez in this
same case. Oscar Martinez provided testimony and received a sentencing reduction from the
Court for his cooperation against his co-defendants. The Amended Motion filed in this case by
the FPD does not indicate that Oscar Martinez has given informed consent to the FPD’s
representation of his co-defendant. See, e.g., United States v. Basham, 918 F. Supp. 2d 787, 796
(C.D. Ill. 2013) (finding that counsel’s prior representation of co-defendant resulted in an actual
conflict of interest); see also Ill. Rules of Prof. Conduct R. 1.9(a) (“A lawyer who has formerly
represented a client in a matter shall not thereafter represent another person in the same or a
substantially related matter in which that person’s interests are materially adverse to the
interests of the former client unless the former client gives informed consent.”).


                                                 3
                    2:14-cr-20035-MMM-DGB # 98          Page 4 of 28




§ 3582(c)(1)(A)(i). (R.95) On May 13, 2020, the Federal Public Defender filed an amended

motion requesting a sentence reduction. (R.97) The Court ordered the United States to

respond by May 20, 2020. (D/E 5/4/2020)

II.   The Bureau Of Prison’s Response To The COVID-19 Pandemic.

      As this Court is well aware, COVID-19 is an illness that has resulted in massive

disruption to our society and economy. In response to the pandemic, BOP has taken

significant measures to protect the health of the inmates in its charge. BOP has

explained that “maintaining safety and security of [BOP] institutions is [BOP’s] highest

priority.” BOP, Updates to BOP COVID-19 Action Plan: Inmate Movement (Mar. 19,

2020), available at https://www.bop.gov/resources/news/20200319_covid19_

update.jsp.

      Indeed, BOP has had a Pandemic Influenza Plan in place since 2012. BOP Health

Services Division, Pandemic Influenza Plan-Module 1: Surveillance and Infection

Control (Oct. 2012), available at https://www.bop.gov/resources/pdfs/

pan_flu_module_1.pdf. That protocol is lengthy and detailed, establishing a six-phase

framework requiring BOP facilities to begin preparations when there is first a

“[s]uspected human outbreak overseas.” Id. at i. The plan addresses social distancing,

hygienic and cleaning protocols, and the quarantining and treatment of symptomatic

inmates.

      Consistent with that plan, BOP began planning for potential coronavirus

transmissions in January. At that time, the agency established a working group to

develop policies in consultation with subject matter experts in the Centers for Disease

                                            4
                     2:14-cr-20035-MMM-DGB # 98          Page 5 of 28




Control, including by reviewing guidance from the World Health Organization. On

March 13, 2020, BOP began to modify its operations, in accordance with its Coronavirus

(COVID-19) Action Plan (“Action Plan”), to minimize the risk of COVID-19

transmission into and inside its facilities. Since that time, as events require, BOP has

repeatedly revised the Action Plan to address the crisis.

       A.     The Attorney General’s March 26, 2020 Memorandum

       On March 26, 2020, the Attorney General issued a Memorandum for the Director

of the Bureau of Prisons (the March 26, 2020 Memorandum) to ensure that, in light of

the COVID-19 pandemic, BOP uses home confinement, where appropriate, to protect

the health and safety of BOP personnel and people in BOP’s custody. Pursuant to the

March 26, 2020 Memorandum, BOP is prioritizing the use of its statutory authorities to

grant home confinement for inmates seeking transfer in connection with the ongoing

COVID-19 pandemic.

       BOP’s statutory authority to transfer prisoners to home confinement rests in

18 U.S.C. § 3624(c)(2) and 34 U.S.C. § 60541. BOP’s policy and procedures regarding

home confinement are outlined in BOP Program Statement 7320.01, Home Confinement

and BOP Operations Memorandum, Home Confinement under the First Step Act, both of

which are available on www.bop.gov via the Resources tab. Both statutes set forth

certain limitations with respect to the BOP’s transfer authority. See 18 U.S.C. § 3624(c)(2)

and 34 U.S.C. § 60541. Pursuant to the Attorney General’s directives, however, in light

of the COVID-19 pandemic, BOP began immediately reviewing all inmates who have

COVID-19 risk factors, as described by the Centers for Disease Control and Prevention

                                             5
                     2:14-cr-20035-MMM-DGB # 98         Page 6 of 28




(CDC), to determine which inmates are suitable for home confinement. Since the release

of the Attorney General’s original Memorandum dated March 26, 2020, BOP is

prioritizing transfers to home confinement of all suitable inmates as an appropriate

response to the COVID-19 pandemic. It was noted in the March 26, 2020,

Memorandum, however, that many inmates will be safer in BOP facilities where the

population is controlled and there is ready access to doctors and medical care.

       In assessing whether home confinement should be granted pursuant to the

March 26, 2020, Memorandum, BOP considers the totality of circumstances for each

individual inmate, the statutory requirements for home confinement, and the following

non-exhaustive list of discretionary factors:

       a.     The age and vulnerability of the inmate to COVID-19, in accordance
              with the CDC guidelines;

       b.     The security level of the facility currently holding the inmate, with
              priority given to inmates residing in low and minimum security
              facilities;

       c.     The inmate’s conduct in prison, with inmates who have engaged in
              violent or gang-related activity in prison or who have incurred a
              BOP violation within the last year not receiving priority treatment;

       d.     The inmate’s score under PATTERN (the Prisoner Assessment Tool
              Targeting Estimated Risk and Need), with inmates who have
              anything above a minimum score not receiving priority treatment;

       e.     Whether the inmate has a demonstrated and verifiable re-entry plan
              that will prevent recidivism and maximize public safety, including
              verification that the conditions under which the inmate would be
              confined upon release would present a lower risk of contracting
              COVID-19 than the inmate would face in his or her BOP facility;

       f.     The inmate’s crime of conviction, and assessment of the danger
              posed by the inmate to the community. Some offenses, such as sex

                                                6
                    2:14-cr-20035-MMM-DGB # 98          Page 7 of 28




              offenses, will render an inmate ineligible for home confinement.
              Other serious offenses weigh heavily against consideration for home
              confinement.

       In addition to setting forth these factors, the March 26, 2020, Memorandum

stated that before granting any inmate discretionary release, the BOP Medical Director,

or someone he designates, will, based on CDC guidance, make an assessment of the

inmate’s risk factors for severe COVID-19 illness, risks of COVID-19 at the inmate’s

prison facility, as well as the risk of COVID-19 at the location in which the inmate seeks

home confinement. The BOP will not grant home confinement to inmates when doing

so is likely to increase their risk of contracting COVID-19. The BOP will grant home

confinement only when it has determined -- based on the totality of circumstances for

each individual inmate -- that transfer to home confinement is likely not to increase the

inmate’s risk of contracting COVID-19.

       Moreover, the March 26, 2020, Memorandum noted that for the protection of the

public, any inmate to whom BOP grants home confinement is to be placed in a

mandatory 14-day quarantine before that inmate is discharged from a BOP facility to

home confinement. Inmates transferred to home confinement under this prioritized

process are also subject to location monitoring devices and, where a court order is

entered, are subject to supervised release.

       B.     The Attorney General’s April 3, 2020, Memorandum

       The Coronavirus Aid, Relief, and Economic Security (CARES) Act, Public Law

No. 116-236 (enacted March 27, 2020), authorizes the Attorney General to expand the

cohort of inmates who can be considered for home confinement upon his finding of

                                              7
                     2:14-cr-20035-MMM-DGB # 98            Page 8 of 28




emergency conditions that are materially affecting the function of the BOP. On April 3,

2020, the Attorney General made that finding, and in a Memorandum for the Director

of the Bureau of Prisons (April 3, 2020, Memorandum), authorized the Director to

immediately maximize appropriate transfers to home confinement of all appropriate

inmates held at BOP facilities where the Director determines that COVID-19 is

materially affecting operations.

       The April 3, 2020, Memorandum specifically stated that BOP should move with

dispatch in using home confinement, where appropriate, to move vulnerable inmates

out of FCI Oakdale, FCI Danbury, and FCI Elkton, and to give priority to those

institutions, and others similarly affected, as the BOP continues to process the

remaining inmates who are eligible for home confinement under pre-CARES Act

standards.

       The April 3, 2020, Memorandum directed that the BOP give priority in

implementing the new standards to the most vulnerable inmates at the most affected

facilities and was explicit that the BOP should begin implementing this directive

immediately at the identified facilities and any other facilities at risk of similar

problems. The April 3, 2020, Memorandum stated that the review should include a

much broader pool of at-risk inmates—not only those who were eligible for transfer

prior to the Attorney General exercising his authority under the CARES Act.

       For inmates deemed suitable candidates for home confinement, the April 3, 2020,

Memorandum directed the BOP to immediately process these inmates for transfer and

then immediately transfer them following a 14-day quarantine at an appropriate BOP

                                              8
                     2:14-cr-20035-MMM-DGB # 98         Page 9 of 28




facility. The April 3, 2020, Memorandum further authorized BOP to, in appropriate

cases, require that the inmate being transferred undergo his or her 14-day quarantine in

the residence to which the inmate is being transferred rather than in the BOP facility

from which the inmate is being transferred. The assessment of all inmates remains

guided by the factors in the March 26, 2020, Memorandum.

       The April 3, 2020, Memorandum also recognized that the BOP has limited

resources to monitor inmates on home confinement and that the U.S. Probation Office is

unable to monitor large number of inmates in the community, and authorized the BOP

to transfer inmates to home confinement even if electronic monitoring is not available,

so long as it determines in every instance that doing so is appropriate and consistent

with the obligation to protect public safety.

       Lastly, the April 3, 2020, Memorandum stated that it is essential for the BOP to

continue making determinations for home confinement in a careful and individualized

way that remains faithful to the duty of protecting the public and law enforcement

officers.

       C.     BOP’s Implementation of the March 26, 2020, and the April 3, 2020,
              Memoranda.

       BOP is devoting all available resources to executing the Attorney General’s

directives, with such resources tailored and prioritized according to the needs of

individual institutions across the country. BOP is assessing the inmate population to

determine which inmates would be appropriate for transfer under this priority

program. BOP is then processing those inmates for transfer as expeditiously as possible.


                                                9
                    2:14-cr-20035-MMM-DGB # 98          Page 10 of 28




       BOP is also frequently updating its public website to provide information and

responses to frequently asked questions regarding its response to the COVID-19

pandemic, including providing information regarding its implementation of the

Attorney General’s directives. BOP has increased home confinement since March 2020,

and is continuing to aggressively screen inmates for home confinement. Since the

March 26, 2020, Memorandum instructing the BOP to prioritize home confinement as

an appropriate response to the COVID-19 pandemic, BOP has placed additional

inmates on home confinement. See www.bop.gov.

       Inmates do not need to apply to be considered for home confinement. BOP Case

Management staff are urgently reviewing all inmates to determine which ones meet the

criteria established by the Attorney General. While all inmates are being reviewed for

suitability for home confinement, any inmate who believes he or she is eligible may

request to be referred to home confinement and provide a release plan to his or her

Case Manager.

       It should be noted that for public safety reasons, in accordance with the March

26, 2020, Memorandum, and to ensure BOP is deploying its limited resources in the

most effective manner, BOP is currently assessing a number of factors to ensure that an

inmate is suitable for home confinement including, but not limited to, reviewing the

inmate’s institutional discipline history for the last twelve months; ensuring that the

inmate has a verifiable release plan; verifying that the inmate’s primary offense is not

violent, a sex offense, or terrorism related; and confirming the inmate does not have a

current detainer.

                                            10
                      2:14-cr-20035-MMM-DGB # 98              Page 11 of 28




       In addition, and to prioritize its limited resources, BOP has generally prioritized

for home confinement those inmates who have served a certain portion of their

sentences, or who have only a relatively short amount of time remaining in those

sentences. While these priority factors are subject to deviation in BOP’s discretion in

certain circumstances and are subject to revision as the situation progresses, BOP is at

this time prioritizing for consideration those inmates who either (1) have served 50% or

more of their sentences, or (2) have 18 months or less remaining in their sentences and

have served 25% or more of their sentences. As BOP processes the inmates eligible for

home confinement under these criteria and learns more about the COVID-19 pandemic

and its effect on BOP facilities, it is assessing whether and how to otherwise prioritize

consideration.

       If the incarcerated individual does not qualify for home confinement under BOP

criteria, an inmate may be reviewed for placement in a Residential Reentry Center and

home confinement at a later stage in accordance with applicable laws and BOP policies.2




       2
          The Court has no authority to review BOP’s decision whether to place the defendant on
home confinement. Once a sentence is imposed, BOP is solely responsible for determining an
inmate’s place of incarceration. See 18 U.S.C. § 3621(b); see also McKune v. Lile, 536 U.S. 24, 39
(2002) (plurality opinion) (“It is well settled that the decision where to house inmates is at the
core of prison administrators’ expertise.”). Because home confinement alters only the place of
incarceration, not the actual term of incarceration, only BOP may grant or deny the request. A
prisoner has no constitutional right to confinement in any particular place, including in home
confinement. See Sandin v. Conner, 515 U.S. 472, 478 (1995) (“the Due Process Clause did not
itself create a liberty interest in prisoners to be free from intrastate prison transfers.”); Meachum
v. Fano, 427 U.S. 215, 224 (1976) (“The conviction has sufficiently extinguished the defendant’s
liberty interest to empower the State to confine him in any of its prisons.”).

                                                 11
                    2:14-cr-20035-MMM-DGB # 98          Page 12 of 28




       D.     Measures to Protect Inmate and Staff Safety.

       In response to the pandemic, BOP has taken significant measures to protect the

health of the inmates in its charge. These steps include, but are not limited to the

following:

       a.     BOP has implemented its Action Plan, which currently governs
              operations. The current modified operations plan requires that all
              inmates in every BOP institution be secured in their assigned
              cells/quarters for a period of at least 14 days, to stop any spread of
              the disease. Only limited group gathering is afforded, with attention
              to social distancing to the extent possible, to facilitate commissary,
              laundry, showers, telephone, and computer access. Further, BOP has
              severely limited the movement of inmates and detainees among its
              facilities. Though there will be exceptions for medical treatment and
              similar exigencies, this step as well will limit transmissions;

       b.     All staff and inmates have been and will continue to be issued an
              appropriate face covering and strongly encouraged to wear the face
              covering when in public areas when social distancing cannot be
              achieved;

       c.     Every newly admitted inmate is screened for COVID-19 exposure
              risk factors and symptoms. Asymptomatic inmates with risk of
              exposure are placed in quarantine. Symptomatic inmates are placed
              in isolation until they test negative for COVID-19 or are cleared by
              medical staff as meeting CDC criteria for release from isolation. In
              addition, in areas with sustained community transmission and at
              medical centers, all staff are screened for symptoms. Staff registering
              a temperature of 100.4 degrees Fahrenheit or higher are barred from
              the facility on that basis alone. A staff member with a stuffy or runny
              nose can be placed on leave by a medical officer;

       d.     Contractor access to BOP facilities is restricted to only those
              performing essential services (e.g., medical or mental health care,
              religious, etc.) or those who perform necessary maintenance on
              essential systems. All volunteer visits are suspended absent
              authorization by the Deputy Director of BOP. Any contractor or
              volunteer who requires access will be screened for symptoms and
              risk factors;


                                            12
                   2:14-cr-20035-MMM-DGB # 98          Page 13 of 28




      e.     Social and legal visits were stopped as of March 13, 2020, and remain
             suspended until at least May 18, 2020, to limit the number of people
             entering the facility and interacting with inmates. To ensure that
             familial relationships are maintained throughout this disruption,
             BOP has increased detainees’ telephone allowance to 500 minutes
             per month. Tours of facilities are also suspended. Legal visits will be
             permitted on a case-by-case basis after the attorney has been
             screened for infection in accordance with the screening protocols in
             place for prison staff, contractors, and visitors;

      f.     Further details and updates of BOP’s modified operations are
             available to the public on the BOP website at a regularly updated
             resource page: www.bop.gov/coronavirus/index.jsp.

      E.     The United States Penitentiary at Atlanta and This Defendant.

      According to the BOP website, the United States Penitentiary at Atlanta has 1,978

total inmates. As a result of BOP’s aggressive measures, to date, only two inmates are

currently positive for COVID-19 (approximately 0.1% of the inmate population) and

there have been no inmate deaths. Thus far, the defendant has shown no signs of

having contracted COVID-19. Because COVID-19 is a relatively new disease, there is

limited information regarding risk factors for severe disease. Nonetheless, the CDC has

developed guidelines based on currently available information and clinical expertise:

      1.     Age: The highest risk for severe illness from COVID-19 are
             individuals 65 years and older and those living in a nursing home or
             long-term care facility. According to the CDC website, 8 out of 10
             deaths from COVID-19 occur in people 65 years and older. Because
             the defendant is currently 38 years of age, he is not considered high
             risk based on his age.

      2.     Other vulnerability: The CDC website lists a variety of underlying
             medical conditions that, if not well controlled, may result in a higher
             risk of serious illness from COVID-19. These conditions include
             diabetes, severe obesity, moderate to severe asthma, chronic kidney
             disease, liver disease, a serious heart condition, or a compromised
             immune system from HIV or cancer treatment. The defendant

                                           13
                     2:14-cr-20035-MMM-DGB # 98           Page 14 of 28




              alleges he has asthma, but does not allege that it is moderate to
              severe or that it is not well controlled.

       Thus, the defendant has not alleged, let alone established, that he suffers from

underlying medical conditions that could result in a higher risk of serious illness from

COVID-19.

                                  LEGAL FRAMEWORK

       Under 18 U.S.C. § 3582(c)(1)(A), this Court may, in certain circumstances, grant a

defendant’s motion to reduce his or her term of imprisonment. Before filing that

motion, however, the defendant must first request that BOP file such a motion on his or

her behalf. § 3582(c)(1)(A). A court may grant the defendant’s own motion for a

reduction in his sentence only if the motion was filed “after the defendant has fully

exhausted all administrative rights to appeal a failure of the Bureau of Prisons to bring a

motion on the defendant’s behalf” or after 30 days have passed “from the receipt of

such a request by the warden of the defendant’s facility, whichever is earlier.” Id.

       If that exhaustion requirement is met, a court may reduce the defendant’s term of

imprisonment “after considering the factors set forth in [18 U.S.C. § 3553(a)]” if the

Court finds, as relevant here, that (i) “extraordinary and compelling reasons warrant

such a reduction” and (ii) “such a reduction is consistent with applicable policy

statements issued by the Sentencing Commission.” § 3582(c)(1)(A)(i). As the movant,

the defendant bears the burden to establish that he or she is eligible for a sentence

reduction. United States v. Jones, 836 F.3d 896, 899 (8th Cir. 2016); United States v. Green,

764 F.3d 1352, 1356 (11th Cir. 2014).


                                              14
                    2:14-cr-20035-MMM-DGB # 98           Page 15 of 28




       The Sentencing Commission has issued a policy statement addressing reduction

of sentences under § 3582(c)(1)(A). The policy statement provides that a court may

reduce the term of imprisonment after considering the § 3553(a) factors if the Court

finds that (i) “extraordinary and compelling reasons warrant the reduction;” (ii) “the

defendant is not a danger to the safety of any other person or to the community, as

provided in 18 U.S.C. § 3142(g);” and (iii) “the reduction is consistent with this policy

statement.” USSG § 1B1.13.

       The policy statement includes an application note that specifies the types of

medical conditions that qualify as “extraordinary and compelling reasons.” First, that

standard is met if the defendant is “suffering from a terminal illness,” such as

“metastatic solid-tumor cancer, amyotrophic lateral sclerosis (ALS), end-stage organ

disease, [or] advanced dementia.” USSG § 1B1.13, comment. (n.1(A)(i)). Second, the

standard is met if the defendant is:

       (I) suffering from a serious physical or medical condition,

       (II) suffering from a serious functional or cognitive impairment, or

       (III) experiencing deteriorating physical or mental health because of the aging
       process,

       that substantially diminishes the ability of the defendant to provide self-care
       within the environment of a correctional facility and from which he or she is not
       expected to recover.

USSG § 1B1.13, comment. (n.1(A)(ii)).

       The application note also sets out other conditions and characteristics that

qualify as “extraordinary and compelling reasons” related to the defendant’s age and


                                            15
                      2:14-cr-20035-MMM-DGB # 98              Page 16 of 28




family circumstances, neither of which applies here. USSG § 1B1.13, comment. (n.1(B)-

(C)). Finally, the note recognizes the possibility that BOP could identify other grounds

that amount to “extraordinary and compelling reasons,” but the defendant has not

alleged any such grounds. USSG § 1B1.13, comment. (n.1(D)).

                                           RESPONSE

I.     Neither The Fear Of Contracting A Disease Nor Asthma Standing Alone Is An
       “Extraordinary And Compelling Reason” Under Title 18, United States Code,
       Section 3582(c)(1)(A)(i) As Defined By Section 1B1.13 Of The United States
       Sentencing Guidelines.

       One of the threshold questions raised by the deluge of motions from inmates

requesting sentence reductions based on COVID-19 is whether Congress intended in

the First Step Act for each of the district courts throughout the country to be required to

micro-manage the appropriate BOP response to the pandemic for each and every one of

BOP’s 170,435 inmates (plus 36,697 employees) at over 100 facilities throughout the

United States.3 The answer must be no. Otherwise, identical inmates at the same

institution would be subject to widely varying interpretations of what reasons are

“extraordinary and compelling” based on the particular court that addressed their

motion for a sentence reduction.4 Moreover, BOP has numerous tools at its disposal to



       3 As noted, a defendant may not file a motion for sentence reduction under Section
3582(c)(1)(A) unless he has first requested that the Director of BOP do so on his behalf, and until
either he has exhausted his administrative remedies or 30 days have passed since his request.
Although the defendant filed his motion prematurely only 19 days after he made his request, 30
days have now passed since the request, and the United States does not further press the
defendant’s failure to comply with this statutory exhaustion requirement.

       4 This is not to suggest that either BOP’s decisions regarding the manner of confinement
or the defendant’s conditions of confinement are not subject to judicial review. See, e.g., 28
U.S.C. § 2241 (habeas statute); 42 U.S.C. § 1983 (civil rights statute). Those actions, however, are

                                                 16
                      2:14-cr-20035-MMM-DGB # 98              Page 17 of 28




address the pandemic, while district courts are only able to reduce a defendant’s

sentence; in some cases (such as this one), the Court would be required to drastically

reduce a lawfully imposed sentence by a number of years simply to avoid a medical

condition that has not yet, and may never, come to fruition for a particular inmate and

that may last only a number of days or weeks, if it does come to fruition.

       Instead, Congress sought consistency and uniformity by wisely requiring any

such sentence reduction to be consistent with applicable policy statements issued by the

United States Sentencing Commission, which includes vesting the authority to

determine what constitutes “other reasons” in the Director of BOP. Another court in the

Central District of Illinois has held that the COVID-19 pandemic is not a sufficient

ground to reduce a sentence under Section 3582(c)(1)(A)(i) because it is not consistent

with the Sentencing Commission’s policy statements. See United States v. Ramon Garcia,

CDIL Case No. 4:05-cr-40098, Docket 91 (Apr. 28, 2020); but cf. United States v. Jeremy

Seggebruch, Case No. 15-cr-20034, Docket 113 (May 15, 2020); United States v. Robert

Brooks, Case No. 07-cr-20047, Docket 67 (May 15, 2020),

       Under Section 3582, a court may reduce a term of imprisonment if it finds both

that “extraordinary and compelling reasons warrant such a reduction” and “such a

reduction is consistent with applicable policy statements issued by the Sentencing



properly brought in separate civil actions in the district of confinement, not in the underlying
criminal case in the district of prosecution. See, e.g., Wilson v. Williams, No. 4:20-CV-00794, 2020
WL 1940882, at *10 (N.D. Ohio Apr. 22, 2020) (ordering BOP to evaluate each subclass member's
eligibility for transfer out of Elkton through any means by May 6, 2020). The discussion, infra,
establishes that Congress did not intend to expand Section 3582(c) to encompass actions under
Section 2241 or Section 1983.

                                                17
                        2:14-cr-20035-MMM-DGB # 98         Page 18 of 28




Commission.” 18 U.S.C. § 3582(c)(1)(A). That policy statement, which appears at

U.S.S.G. § 1B1.13, was specifically referenced by Congress in the statute and is therefore

binding on district courts.

       The application notes to § 1B1.13 identify the following as extraordinary and

compelling reasons meriting consideration for release: medical condition of the

defendant; age of the defendant; and family circumstances. U.S.S.G. § 1B1.13, comment.

(n.1(A)-(C)). Application Note 1(D) permits release for “Other Reasons” not specifically

listed, but only after the Director of BOP determines that such other extraordinary and

compelling reasons do exist. U.S.S.G. § 1B1.13, comment. (n.1(D)). This is not a catch-all

provision for any and all reasons proffered by defendants.5

       The policy statement also incorporates a BOP program statement further

defining sufficient circumstances for immediate release. The BOP program lists

circumstances involving medical conditions, elderly inmates, death or incapacity of a

family member caregiver, and incapacity of a spouse. BOP Program Statement 5050.50.

The defendant argues that the changes made by the First Step Act have vested this

Court with authority to identify the extraordinary and compelling circumstances that

may warrant a sentence reduction. The First Step Act, however, left unchanged a critical

statutory command: any reduction must be “consistent with applicable policy

statements issued by the Sentencing Commission.” Here, the applicable policy


       5   The full application note reads as follows:

(D) Other Reasons – As determined by the Director of [BOP], there exists in the defendant’s case
an extraordinary and compelling reason other than, or in combination with, the reasons
described in subdivisions (A) through (C).

                                                  18
                     2:14-cr-20035-MMM-DGB # 98             Page 19 of 28




statement provides no basis for a sentence reduction based on a global pandemic,

concern an inmate will contract a disease while in custody or age standing alone.

       As before, Congress has directed the Sentencing Commission to determine the

permissible grounds for release under this provision. That directive is expressed in

several statutes. Congress directed the Sentencing Commission to adopt policy

statements regarding “the appropriate use of . . . the sentence modification provisions

set forth in section[] . . . 3582(c) of title 18.” 28 U.S.C. § 994(a)(2)(C). Providing further

guidance, Section 994(t) states: “The Commission, in promulgating general policy

statements regarding the sentencing modification provisions in section 3582(c)(1)(A) of

title 18, shall describe what should be considered extraordinary and compelling reasons

for sentence reduction, including the criteria to be applied and a list of specific

examples. Rehabilitation of the defendant alone shall not be considered an

extraordinary and compelling reason.” Finally, as stated, § 3582(c)(1)(A) conditions

judicial relief on fidelity to the applicable policy statement, which appears at USSG

§ 1B1.13.

       Numerous other courts, including courts within the Seventh Circuit, concur with

the view that the policy statement remains controlling. See, e.g., United States v. Neubert,

2020 WL 1285624, at *3 (S.D. Ind. Mar. 17, 2020) (“a reduction under § 3582(c)(1)(A) is

not warranted because the disparity between Mr. Neubert’s actual sentence and the one

he would receive if he committed his crimes today is not an ‘extraordinary and

compelling circumstance.’ Instead, it is what the plain language of § 403 [of the First

Step Act] requires.”); United States v. McGraw, 2019 WL 2059488, *2 (S.D. Ind. May 9,

                                               19
                    2:14-cr-20035-MMM-DGB # 98            Page 20 of 28




2019); see also United States v. Lynn, 2019 WL 3805349, at *3-4 (S.D. Ala. Aug.13, 2019);

United States v. Shields, 2019 WL 2359231, at *4 (N.D. Cal. June 4, 2019); United States v.

Chan, 2020 WL 1527895 (N.D. Cal. Mar. 31, 2020); United States v. Willingham, 2019 WL

6733028, at *2 (S.D. Ga. Dec. 10, 2019) (disagreeing with contrary decisions, stating,

“[t]hese cases, however, rest upon a faulty premise that the First Step Act somehow

rendered the Sentencing Commission’s policy statement an inappropriate expression of

policy. This interpretation, and it appears to be an interpretation gleaned primarily

from the salutary purpose expressed in the title of Section 603(b) of the First Step Act,

contravenes express Congressional intent that the Sentencing Commission, not the

judiciary, determine what constitutes an appropriate use of the ‘compassionate release’

provision”); United States v. Schmitt, 2020 WL 96904, at *3 (N.D. Iowa Jan. 8, 2020);

United States v. Washington, 2019 WL 6220984, at *2 (E.D. Ky. Nov. 21, 2019); United

States v. Willis, 382 F. Supp. 3d 1185, 1187 (D.N.M. 2019); United States v. Ebbers, 2020 WL

91399, *4 (S.D.N.Y. Jan. 8, 2020); United States v. Overcash, 2019 WL 1472104, at *2

(W.D.N.C. Apr. 3, 2019); United States v. Hunter, 2020 U.S. Dist. LEXIS 4305, at *5 (S.D.

Ohio Jan. 9, 2020); United States v. Rodriguez, 2020 WL 1627331, at *3 (E.D. Pa. Apr. 1,

2020); United States v. York, 2019 WL 3241166, at *4 (E.D. Tenn. July 18, 2019). Cf. United

States v. Rivernider, 2019 WL 3816671, at *3 (D. Conn. Aug. 14, 2019) (“In support of his

claim under subdivision (D), the defendant makes a variety of assertions: his

convictions and sentence are unlawful, he has served substantially more time in prison

than he expected to serve when he pleaded guilty, he has been mistreated and treated




                                             20
                    2:14-cr-20035-MMM-DGB # 98           Page 21 of 28




unfairly, and his minor children are suffering in his absence. None of these factors is

comparable to the Commission’s criteria for compassionate release.”).

       The first appellate decision on the issue agreed with this view. In United States v.

Saldana, 2020 WL 1486892, at *3-4 (10th Cir. Mar. 26, 2020) (not precedential), the panel

held that compassionate release is not available based on a change in sentencing law

that would produce a lower sentence today. The panel stated: “neither the § 1B1.13

commentary nor BOP Program Statement 5050.50 identify post-sentencing

developments in case law as an ‘extraordinary and compelling reason’ warranting a

sentence reduction.” Id. at *3. Accordingly, the court held, a court lacks jurisdiction or

authority to reduce the defendant’s sentence on this basis. Id.

       Admittedly, some district courts have agreed with the defendant that a court

may now itself define the circumstances that permit a sentence reduction, unfettered by

the Commission’s policy statement. Those other cases present scant reasoning, and

none addresses the extensive arguments presented here concerning the clear statutory

language. See United States v. Rodriguez, 2019 WL 6311388, at *7 (N.D. Cal. Nov. 25,

2019); United States v. Brown, 2019 WL 4942051, at *4 (S.D. Iowa Oct. 8, 2019); United

States v. O’Bryan, 2020 WL 869475 (D. Kan. Feb. 21, 2020); United States v. Perez, 2020 WL

1180719 (D. Kan. Mar. 11, 2020); United States v. Bucci, 2019 WL 5075964, at *1 (D. Mass.

Sept. 16, 2019); United States v. Fox, 2019 WL 3046086, at *3 (D. Me. July 11, 2019); United

States v. Urkevich, 2019 WL 6037391 (D. Neb. Nov. 14, 2019); United States v. Beck, 2019

WL 2716505, at *6 (M.D.N.C. June 28, 2019); United States v. Young, 2020 WL 1047815, at

*6 (M.D. Tenn. Mar. 4, 2020); United States v. Cantu, 2019 WL 2498923, at *5 (S.D. Tex.

                                             21
                     2:14-cr-20035-MMM-DGB # 98           Page 22 of 28




June 17, 2019); United States v. Maumau, 2020 WL 806121 (D. Utah Feb. 18, 2020); United

States v. Redd, 2020 WL 1248493 (E.D. Va. Mar. 16, 2020).

       Here, the defendant has not identified any reasons for release of the type

identified in § 1B1.13, application notes 1(A) through 1(C), or in the BOP program

statement. The defendant has not identified (i) any terminal illness, or (ii) any “serious

physical or medical condition . . . that substantially diminishes the ability of the

defendant to provide self-care within the environment of a correctional facility and

from which he or she is not expected to recover.” USSG 1B1.13, comment. (n.1(A)).

Thus, his motion must be denied.

       The mere existence of the COVID-19 pandemic, which poses a general threat to

every non-immune person in the country, is not a medical condition of the defendant

and therefore could not alone provide a basis for a sentence reduction. The categories

encompass specific serious medical conditions afflicting an individual inmate, not

generalized threats to the entire population. As a court in this district previously stated,

“[T]he mere presence of COVID-19 in a particular prison cannot justify compassionate

release – if it could, every inmate in that prison could obtain release.” See, e.g., United

States v. Melgarejo, No. 12-cr-20050, Docket 41 (May 12, 2020). Similarly, the Third

Circuit has held, “the mere existence of COVID-19 in society and the possibility that it

may spread to a particular prison alone cannot independently justify compassionate

release, especially considering BOP’s statutory role, and its extensive and professional

efforts to curtail the virus’s spread.” United States v. Raia, 2020 WL 1647922, at *2 (3d Cir.

Apr. 2, 2020), as revised (Apr. 8, 2020); see also United States v. Eberhart, 2020 WL

                                              22
                     2:14-cr-20035-MMM-DGB # 98              Page 23 of 28




1450745, at *2 (N.D. Cal. Mar. 25, 2020) (“a reduction of sentence due solely to concerns

about the spread of COVID-19 is not consistent with the applicable policy statement of

the Sentencing Commission as required by § 3582(c)(1)(A).”). Cf. United States v. Young,

2020 WL 2092837, at *5 (N.D. Ind. Apr. 30, 2020) (“The Court is sympathetic to the

concerns of the Defendant; however, speculation about a future outbreak, especially

when considered in tandem with the precautions taken by the Jerome Combs detention

facility, is insufficient to constitute an exceptional reason . . .”).

       To classify the fear of contracting COVID-19 as an extraordinary and compelling

reason would not only be inconsistent with the text of the statute and the policy

statement, but would be detrimental to BOP’s organized and comprehensive anti-

COVID-19 regimens, could result in the scattershot treatment of inmates, and would

undercut the strict criteria BOP employs to determine individual inmates’ eligibility for

sentence reductions and home confinement. Section 3582(c)(1)(A) contemplates

sentence reductions for specific individuals, not the widespread prophylactic release of

inmates and the modification of lawfully imposed sentences to deal with a world-wide

viral pandemic.

       Notably, the policy statement limits the types of reasons related to the medical

condition of the defendant as conditions “from which he or he is not expected to

recover.” USSG § 1B1.13, comment. (n.1(A)(ii)). When a defendant has a serious

condition from which he is not going to recover, it may make sense to reduce the

defendant’s sentence to time served, both out of compassion for the inmate and because

as a result of the inmate’s condition or deterioration the inmate no longer presents a risk

                                                23
                    2:14-cr-20035-MMM-DGB # 98          Page 24 of 28




of danger to the community. Where the inmate is expected to recover, however, Section

3582(c)(1)(A) simply does not apply. In the context of COVID-19, the CDC’s current

statistics appear to show that well over 90% of individuals who contract it recover

relatively quickly. In fact, anecdotally, the BOP website shows that 14 of the total 16

inmates at USP Atlanta who were identified with COVID-19 have already recovered,

and none have died. Thus, a sentence reduction to time served would be a windfall for

the vast majority of inmates, while placing the community at risk.

       Fortunately, the defendant does not currently have COVID-19. Yet, he requests

that his sentence be reduced by over eight years because of the current pandemic and

his alleged asthma. These are not the type of reasons for a sentence reduction identified

by the Sentencing Commission. Accordingly, the defendant’s motion for a sentence

reduction to time served is without basis under the statute.

II.    The Defendant Presents a Risk of Danger to the Community Under
       Section 3142(g), the Section 3553(a) Factors Do Not Warrant a Sentence
       Reduction, and BOP Is Addressing The Defendant’s Concerns.

       Even if this Court had the statutory authority to reduce the defendant’s sentence,

his request should be denied because his history and characteristics, including his prior

drug convictions, large-scale drug trafficking, and Mexican drug cartel connections,

establish that he is a danger to the safety of the community under § 3142(g). Under the

applicable policy statement, this Court must deny a sentence reduction unless it

determines the defendant “is not a danger to the safety of any other person or to the

community.” USSG § 1B1.13(2). Additionally, this Court must consider the § 3553(a)




                                            24
                     2:14-cr-20035-MMM-DGB # 98            Page 25 of 28




factors, as “applicable,” as part of its analysis. See 18 U.S.C. § 3582(c)(1)(A); United States

v. Chambliss, 948 F.3d 691, 694 (5th Cir. 2020).

       The defendant is currently serving a 194-month sentence for a large-scale drug

trafficking conspiracy. This, coupled with the defendant’s prior convictions for drug

trafficking, shows that the defendant would pose a danger to public safety if released

eight years early. This Court should deny a sentence reduction on that basis alone.

       In addition, the § 3553(a) factors strongly disfavor a sentence reduction. The

defendant’s sentence is not the result of any mandatory minimum. It is the sentence the

Court determined was sufficient, but not greater than necessary, to satisfy the Section

3553(a) factors. Thus, it would not reflect the seriousness of his offense, promote respect

for the law, or provide just punishment for the defendant to receive an eight year (or

37%) sentence reduction simply because he may be at some risk of catching a virus that

law-abiding members of the general public are also at risk of catching.

       Moreover, the factors militating against a sentence reduction outweigh the

defendant’s asserted concerns related to COVID-19. As discussed, supra, the defendant

has not identified any medical condition that falls within one of the categories specified

in the policy statement’s application note. He does not suffer from terminal cancer or a

serious degenerative disease from which he is not expected to recover. Although he

claims he has asthma, he does not even allege that it is moderate to severe, let alone

present any medical records, documentation, or other evidence in support of his claim.

The defendant’s alleged asthma does not rise to the level of severity required under the

policy statement.

                                              25
                    2:14-cr-20035-MMM-DGB # 98           Page 26 of 28




       Even if this Court concludes (contrary to the argument set forth, supra) that the

defendant has established “extraordinary and compelling reasons” for a sentence

reduction based on the risk of contracting COVID-19, the defendant has not established

that he would be less vulnerable to serious illness from COVID-19 if he were released.

He requests that he be released to Pharr, Texas. According to the CDC website, to date,

Texas has 49,912 confirmed COVID-19 cases and 1,369 deaths. The entire inmate

population at USP Atlanta has two current cases. Moreover, BOP is more than capable

of providing the defendant with any medical care he needs. Thus, the defendant has not

established he is more like to contract COVID-19 if he is not released, nor that he will

receive better medical care if released from BOP custody.

       Finally, BOP ultimately concluded that home confinement was not appropriate

for this defendant, reflecting BOP’s expert judgment that it is not in the public interest

to release the defendant at this time in light of the defendant’s individual

circumstances. Accordingly, given the totality of the applicable Section 3553(a) factors,

this Court should deny the motion for a sentence reduction.




                                             26
                    2:14-cr-20035-MMM-DGB # 98          Page 27 of 28




                                     CONCLUSION

       For the reasons stated above, the United States respectfully requests that this

Court deny the defendant’s motion for a dramatic sentence reduction to time served

because (1) neither the fear of contracting a disease nor alleged asthma standing alone is

an “extraordinary and compelling reason” warranting a reduction in sentence under

Title 18, United States Code, Section 3582(c)(1)(A)(i) as defined by Section 1B1.13 of the

United States Sentencing Guidelines; and (2) the defendant’s release would present a

danger to the community under Title 18, United States Code, Section 3142(g), the

defendant’s release is not warranted under the applicable Section 3553(a) sentencing

factors, and the federal Bureau of Prisons has addressed and will continue to address

the defendant’s concerns.



                                          Respectfully submitted,

                                          JOHN C. MILHISER
                                          UNITED STATES ATTORNEY

                                          s/Eugene L. Miller
                                          Eugene L. Miller, Bar No. IL 6209521
                                          Assistant United States Attorney
                                          201 S. Vine St., Suite 226
                                          Urbana, IL 61802
                                          Phone: 217/373-5875
                                          Fax: 217/373-5891
                                          eugene.miller@usdoj.gov




                                            27
                    2:14-cr-20035-MMM-DGB # 98          Page 28 of 28




                               CERTIFICATE OF SERVICE

   I hereby certify that on May 20, 2020, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system which will send notification of such

filing to counsel of record.




                                      s/ Eugene L. Miller
                                      Eugene L. Miller, Bar No. IL 6209521
                                      Assistant United States Attorney
                                      201 S. Vine St., Suite 226
                                      Urbana, IL 61802
                                      Phone: 217/373-5875
                                      Fax: 217-373-5891
                                      eugene.miller@usdoj.gov
